Mr. Justice Thomson, specially concurring: In my opinion the case at bar differs from those relied upon by appellees, involving contests over brokerage fees, in that the complainants merely listed their property with each of the two defendant brokers, thus giving rise to similar implied promises to each of them, that if a lease were negotiated in which either was the sole and efficient procuring cause, the usual commission would be paid, while in the cases relied upon by appellees, the complainants entered into an independent express agreement with one of the brokers, as a result of which they might be liable to both of them. In those cases payment of the claim of one of the brokers might not preclude a recovery by the other. In the case at bar, under the allegations of the bill, the complainants have entered into no independent express agreement with either broker and they cannot be liable to both. If it should be determined that they are liable to one, their liability to the other would necessarily be precluded. Obviously, there cannot be two sole and procuring causes of the successful negotiations of the same lease. But if complainants are put to their defense of two separate suits at law, each with its own separate record and evidence, it is not difficult to conceive a situation in which the complainants might have to answer to two judgments. That is a situation which equity should and will prevent under such facts as are alleged in the bill of complaint involved here. Defendants argue in their brief that “there is no privity of contract existing between the two brokers.” There need not be in order to make out a proper case for interpleader. That contention is probably founded on an expression to be found in Sachsel v. Farrar, 35 Ill. App. 277, where it was said that neither of the brokers there involved “claims by title derived from the other.” No such requirement is contemplated by either of the four essential elements to a bill for interpleader as relied upon bv defendants and laid down by the authorities and referred to in the foregoing opinion.